DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Panagopoulos et al (US 2021/0104414 A1).
	Panagopoulos discloses a processing method (thermal atomic layer etch, see abstract) comprising:
	positioning a substrate (see Fig.7) on a substrate support a first distance from a cooled pedestal (“cooled surface may be used to contact the bottom of the substrate and cool the substrate” [0102] including “the substrate is separated from the cooling platen …with lift pins” [0102]), the cooled pedestal comprising a chuck (“wafer support pedestal”  see paragraph 91: “In 
chucking the substrate using the chuck (positioning the substrate on the wafer pedestal includes “chucking” as broadly cited because the claim does not require applying a voltage or vacuum for electrostatic chucking or use of a vacuum chuck, and thus merely placing a substrate on a pedestal encompasses the cited chucking); and
		performing a reaction cycle comprising
			carrying out a first process (modification 700b, Fig.7, [0082]), the first process having a first temperature and a first pressure (e.g., 20-100 ºC, [0082], pressure value not specified but inherently present at some value),
			changing to second temperature (700d, 700e, [0082]) and providing a second pressure (inherently, the process is at some pressure).
	Panagopoulos fails to disclose moving the substrate from the first distance to a second distance from the cooled pedestal in order to change to the second temperature.  However, Panagopoulos explains that in solid-to-solid cooling, the substrate is separated by moving the substrate away from the platen.  In addition, temperature control can include radiate heating in conjunction with solid-to-solid cooling [0102].  Thus, Panagopoulos teaches that temperature is controlled by the distances according to the desired temperature in combination with other process parameters.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide and process at a second distance greater than the first distance as cited in the method of Panagopoulos in order to bring the temperature to a desired temperature within the context of the materials and compositions used for the ALE process.

As to claim 2, Panagopoulos discloses a substrate cooling unit at 0 ºC [0100], which is within the range cited.  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.
As to claim 3, Panagopoulos teaches that in some embodiments an electrostatic chuck may be used [0080].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide an electrostatic chuck in the method of Panagopoulos because Panagopoulos teaches they can be used in some embodiments, and such is expected to provide desired substrate handling during the process. 
As to claims 4-5, see the rejection of claim 1 in which the process is repeated.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to start at a second distance in the method of Panagopoulos in order to provide a desired surface ready for etching within the ALE cycle.
As to claims 6-7, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to chuck as cited in the modified method of Panagopoulos in order to provide desired temperature control according to the point in time during the cycling process, the materials, and desired result.

As to claim 9, see the rejection of claim 1. See also [0082].
As to claim 10, see the rejection of claim 1, which cites a temperature within the cited range.  Panagopoulos discloses a pressure such as 1-10 Torr, [0088], [0100], which is within the cited range.  
As to claims 11 and 14, Panagopoulos fails to disclose the distance.  However, the distance is a relative parameter that depends on the size of the substrate, the size of the chamber, materials and other process parameters.  In addition, a change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.05, IV, A.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited distances in the method of Panagopoulos in order to provide for the desired temperature when taking into consideration the processing system as a whole.
As to claim 12, Panagopoulos discloses a second process gas (e.g. TMA, [0082]).
As to claim 13, Panagopoulos discloses a second temperature of 200-600 ºC [0092], which is within the cited range.  Panagopoulos fails to disclose the cited pressure range, except for the endpoint of 10 Torr (see rejection of claim 10).  However, the pressure is a relative parameter that depends on the size of the substrate, the size of the chamber, materials and other process parameters.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited pressure in the method of .

Response to Amendment
	The rejection of claims 3 and 6-7 under 35 U.S.C. 103 as being unpatentable over Panagopoulos et al (US 2021/0104414 A1), as applied to claim 1, and further in view of 
Seet et al (US 7,294,241 B2) is withdrawn.
Upon further review, Panagopoulos already teaches to use an electrostatic chuck.  Thus, claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Panagopoulos et al (US 2021/0104414 A1).

	Response to Arguments
Applicant's arguments filed July 26, 2021, have been fully considered but they are not persuasive.
Applicant argues that Panagopoulos teaches away from using a chuck.  In response, Panagopoulos teaches that an electrostatic chuck may be used.  This is not a teaching away.  It is acknowledged that a preferred embodiment is to not position a substrate on a pedestal, but Panagopoulos also describes that the thermal mass of other items in thermal contact with the substrate must be considered [0080].  Panagopoulos teaches that a pedestal or electrostatic chuck are used in conventional apparatuses [0080].  Panagopoulos describes how heating through direct contact with the substrate pedestal may be used in some embodiments [0099].  Direct cooling can also be used [0102].  Thus, Panagopoulos teaches that “in some embodiments” direct thermal mass heating/cooling can be used, which includes the use of an electrostatic chuck or pedestal.
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belostotskiy et al (US 9,368,370 B2) is cited to show processing at different temperatures and distances.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713